Citation Nr: 1641304	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-05 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to education benefits for the periods from September 1-29, 2013, and from November 24, 2013 to January 5, 2014.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980 and from March 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that the Veteran was scheduled for a videoconference hearing in May 2016 but that he failed to report for the hearing.

A rating decision dated in April 2016 granted service connection for lumbosacral strain, effective from June 25, 2015.  In May 2016, the Veteran filed a notice of disagreement as to the effective date assigned for service connection for lumbosacral strain, and as to the denial of service connection for dextrascoliosis and degenerative disc disease.  In a statement received in October 2016, the earlier effective date appeal was expanded to include entitlement on the basis of clear and unmistakable error (CUE) in a December 2001 rating decision failure to adjudicate service connection for lumbosacral strain.  A statement of the case has not been issued as to the earlier effective date appeal nor as to the issues of service connection for dextrascoliosis and degenerative disc disease.  Additionally, the CUE claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters.  38 C.F.R. § 19.9(b) (2015).  In this regard, however, it is noted that the Board's Veterans Appeals Control and Locator System (VACOLS) reflects that these matters are currently in process by the AOJ.


FINDINGS OF FACT

1.  The consecutive terms before and after the interval period from September 1-29, 2013, were at least as long as the interval and the interval was less than eight weeks long.

2.  The consecutive terms before and after the interval period from November 24, 2013 to January 5, 2014, were at least as long as the interval and the interval was less than eight weeks long.




CONCLUSION OF LAW

The criteria for payment of education benefits for the periods from September 1-29, 2013, and from November 24, 2013 to January 5, 2014, have been met.  38 U.S.C.A. § 3680 (West 2014); 38 C.F.R. § 21.4138 (f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was awarded education benefits for an approved program of education or training under the Veterans Retraining Assistance Program (VRAP).  The VRAP was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See title II of Public Law 112-56.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of retraining assistance for unemployed eligible veterans between the ages of 35 and 60 in a "high demand" occupation.

The Veteran claims that he should be paid education benefits for the interval periods from September 1-29, 2013 and from November 24, 2013 to January 5, 2014, because he still had to finish assignments and examinations during these official intervals.  He also claims that payment is warranted for these intervals because these periods were clearly temporary and he was immediately enrolled in the next available course.  He asserts that he should have received payments for these interval periods under either, or both, 38 C.F.R. § 21.9720 and/or 38 C.F.R. § 21.4138(f).  

The provisions of 38 C.F.R. § 21.9720 establish that an institution of higher learning must certify most enrollments.

Under the provisions of 38 C.F.R. § 21.4138(f), VA may authorize payment for any interval, or for a temporary closing, that occurs within a certified enrollment period, except as to restrictions outlined in 38 C.F.R. § 21.4138(f)(2), which do not apply in this case.  For the purposes of this section, "interval" means a period without instruction between consecutive school terms, quarters, or semesters, or a period without instruction between a summer term and a term, quarter or semester.  The provisions of 38 C.F.R. § 21.4200(b)(2) defines "term" as any regularly established division of the ordinary school year under which the school operates.

In this case, the certifying school official verified the Veteran's enrollment at the National Paralegal College for the following terms:  May 6, 2013 to July 1, 2013; June 3, 2013 to July 26, 2013; July 8, 2013 to August 30, 2013; September 30, 2013 to November 22, 2013; and from January 6, 2014 to February 26, 2014.  

When a student remains enrolled at the same school over a break or interval between terms, VA may make payments of educational assistance for an interval which does not exceed eight weeks and which occurs between: (A) semesters or quarters; (B) a semester or quarter and a term that is at least as long as the interval; (C) a semester or quarter and a summer term that is at least as long as the interval; (D) consecutive terms (other than semesters or quarters) provided that both terms are at least as long as the interval; or (E) a term and summer term provided that both the term and the summer term are at least as long as the interval.  38 U.S.C.A. § 3680; 38 C.F.R. § 21.4138 (f). 

Here, the veteran was enrolled in a class (term) from July 8, 2013 to August 30, 2013, for a total of 54 days; the Veteran was not enrolled in class from September 1-29, 2013, for an interval of 29 days; and then the Veteran was enrolled in class again (for a new term) from September 30, 2013 to November 22, 2013, for a total of 54 days.  Thereafter, the Veteran was not enrolled in a class from November 24, 2013 to January 5, 2014, for an interval of 43 days and then he was enrolled again from January 6, 2014 to February 26, 2014, for a period of 52 days.  

Because each of the terms was at least as long as each of the intervals between the two terms, and as the intervals were each less than eight weeks long, the Board finds that payment for education benefits for the interval periods from September 1-29, 2013, and from November 24, 2013 to January 5, 2014, is warranted.  38 U.S.C.A. § 3680; 38 C.F.R. § 21.4138 (f).  The appeal is granted.  


ORDER

Educational benefits for the interval periods from September 1-29, 2013, and from November 24, 2013 to January 5, 2014, are granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


